19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 1 of 10




                  EXHIBIT 1
19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 2 of 10


                            INTER-CREDITOR AGREEMENT

       THIS INTER-CREDITOR AGREEMENT (the “Agreement”) dated as of June 16 ,
2019, by and among the ORLY GENGER 1993 TRUST, through its trustee, Michael Oldner
(“OGT”), RECOVERY EFFORT INC. (“Recovery”)¸ an Arkansas corporation, SAGI
GENGER, an individual residing in Connecticut (“SG”), TPR INVESTMENT
ASSOCIATES, INC., a Delaware corporation (“TPR”), MANHATTAN SAFETY
COMPANY LTD. a St Kitts, WI limited liability company (“MSL”), and MANHATTAN
SAFETY MAINE, INC. (“MSM”), a Maine corporation (collectively, the “Parties”), and
EMMET, MARVIN & MARTIN LLP, as escrow agent (“Escrow Agent”).

                                          RECITALS:

        WHEREAS, TPR has claims for moneys originally evidenced by a Promissory Note,
dated December 21, 1993, issued by D&K Limited Partnership in the amount of $8.95 million
(the “1993 Note”), for which OGT assumed and became liable for 48% of the outstanding
principle and interest;

       WHEREAS, OGT owes TPR no less than $8 million under the 1993 Note;

      WHEREAS, TPR now wishes to assign its claims under the 1993 Note to MSM (the
“1993 Note Claim”), in place of a 2012 promissory note which the Courts held to be void;

       WHEREAS, OGT lacks funds to satisfy its debt under the 1993 Note;

        WHEREAS, OGT’s principal asset is its claim to the $32.3 million in litigation
proceeds, plus interest and attorney’s fees and disbursements, accruing under a Settlement and
Release Agreement, dated as of June 16, 2013, between Arie Genger, Orly Genger, Arnold
Broser, David Broser and TR Investors, LLC, Glencova Investment Co., New TR Equity I, LLC,
New TR Equity II, LLC, Trans-Resources, LLC, Jules Trump, Eddie Trump and Mark Hirsch
(the “Settlement Agreement Proceeds”), by which Orly Genger (“OG”) settled claims she had
brought derivatively on behalf of OGT seeking to recover its claimed beneficial ownership
interest in shares of Trans-Resources, Inc. (“TRI”) (the “Settlement Agreement Claim”);

        WHEREAS, in addition to the Settlement Agreement Claim, OGT has potential claims
against third parties for conduct associated with the negotiation and execution of the Settlement
Agreement and/or the misappropriation of the Settlement Agreement Proceeds (together with the
Settlement Agreement Claim, the “OGT Claims”);

      WHEREAS, OGT has assigned OGT Claims to Recovery, an entity wholly owned by
the OGT;

        WHEREAS, on January 5, 2015 , in the case of Dalia Genger v. Sagi Genger, Civ. Act.
No. 1:14cv5683, the United States District Court for the Southern District of New York ruled
that it was “[OG’s] claims to beneficial ownership of the TRI shares individually and as a trust
beneficiary [which] enabled her to obtain $32.3 million from the Trump Group under the 2013
Settlement Agreement,” which ruling was thereafter unanimously affirmed by the United States
Court of Appeals for the Second Circuit of New York;

                                                                                   REIMSM_000158
                                               1
 19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                  Gengers Inter-Creditor Agreement Pg 3 of 10


       WHEREAS, on August 17, 2018, in the case of Dalia Genger v. Sagi Genger, Civ. Act.
No. 1:17cv8181, the United States District Court for the Southern District of New York entered
judgment in favor of SG on his claims against OG in the amount of $3,219,698 plus 50% of SG’s
reasonable counsel and other professional fees, expenses and costs in connection with this action,
in an amount to be determined (the “2018 Judgment”);

       WHEREAS, in the same civil action, by Opinion & Order dated July 27, 2018, the
United States District Court held that the total additional potential liability of OG to SG under
her 2004 indemnity to him is $9.25 million (the “Indemnity Claim”);

        WHEREAS, SG expects that, upon availability of funds, DG will make demand of SG
on her full remaining entitlement under SG’s promise to DG, which in turn will trigger SG’s
entitlement from OG under the OG Indemnity Claim (the 2018 Judgement and the Indemnity
Claim, together, the “OG Claims”);

       WHEREAS, OG has not satisfied any portion of the 2018 Judgment, and claims to have
no significant assets other than her interest, if any, in the Settlement Agreement Proceeds and her
home in Austin, Texas;

       WHEREAS, the Parties hereto wish to resolve any potential matters among themselves
without needless legal fees and other expenditures;

       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereto agree as follows:

       1.      Assignment of Promissory Note by TPR to MSM.

                TPR does hereby sell, transfer, convey, assign and deliver to, and vest in, MSM
all of TPR’s right, title and interest to any funds owed it by the OGT as a result of the 1993 Note.

       2.      Distribution of Litigation Recovery.

               (a)     The Parties agree that, notwithstanding any provisions to the contrary in
any other agreement, in the event of any recovery, whether by judgment or settlement, by any
Party on any of the OG Claims or OGT Claims, of any amount (collectively, the “Recovery”),
regardless of the plaintiff who recovers it and/or the legal theory on which it is recovered, such
Recovery shall be paid directly to an escrow account maintained by Escrow Agent; (ii) upon
receipt, Escrow Agent shall distribute Recovery in the following order of priority:

                      (1) first, in equal amounts to MSM and SG, until such time as MSM has
               been paid in full for the 1993 Note Claim or SG has been paid in full for the OG
               Claims, in each case inclusive of all documented collection costs therefor;

                       (2) second, in such amounts as are necessary to pay in full the amounts
               owed to MSM under the 1993 Note Claim or the amounts owed to SG under the
               OG Claims, as the case may be, once again inclusive of all documented collection
               costs therefor; and

                       (3) third, to Recovery.
                                                                                      REIMSM_000159
                                                 2
 19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                  Gengers Inter-Creditor Agreement Pg 4 of 10


              (b)     Should any of the Parties receive a Recovery from a source other than the
Escrow Agent, such Party will promptly deliver, or cause to be delivered, the same to Escrow
Agent and until so delivered, such Recovery shall be held in trust by such Party and shall not be
commingled with other funds of such Party.

               (c)   The Parties further covenant to cause their respective counsel to comply
with this Agreement by, inter alia, causing any Recovery to be promptly delivered to the Escrow
Agent.

       3.      Escrow Agent.

              (a)      Escrow Agent will not receive a fee for its services hereunder, but will be
reimbursed for its reasonable out-of-pocket expenses incurred in performing its duties hereunder.

               (b)    Escrow Agent will not be responsible for any act or failure to act
hereunder except in the case of its gross negligence or willful misconduct. Parties will jointly
and severally indemnify Escrow Agent and hold it harmless from and against any claims,
damages, losses, liabilities, costs and expenses (including without limitation reasonable
attorneys' fees and court costs) that arise out of or in connection with this Agreement or the
performance by Escrow Agent of its obligations hereunder; provided, that Parties have no
obligation to indemnify Escrow Agent to the extent, but only to the extent, that any of such
claims, damages, losses, liabilities, costs or expenses arise out of the gross negligence or willful
misconduct of Escrow Agent.

               (c)    The duties, responsibilities and obligations of Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or obligations shall be
inferred or implied.

                (d)    Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of Escrow Agent (including but not limited to any act or provision of any present or
future law or regulation or governmental authority, any act of God or war).

                (e)     Escrow Agent may rely upon, and will be protected in acting or refraining
from acting upon, any written notice, instruction or request furnished to it hereunder and
reasonably believed by it to be genuine and to have been signed or presented by the proper Party
or Parties. Escrow Agent may act in reliance upon the reasonable advice of counsel satisfactory
to it in reference to any matter connected with its obligations hereunder and will not incur any
liability for any action taken in accordance with such advice. In case of any dispute regarding
this Agreement, Escrow Agent is entitled to deposit all or any portion of the proceeds with any
court of competent jurisdiction and thenceforth be relieved of any further duty or responsibility
hereunder. Escrow Agent shall not be obligated to take any action which in its reasonable
judgment would involve it to take on any expense or expose it to liability unless it has been
furnished with an indemnity or other security reasonably satisfactory to it.

              (f)    The terms and obligations of this Section shall survive the termination of
this Agreement and/or the resignation or removal of Escrow Agent.


                                                                                      REIMSM_000160
                                                 3
19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 5 of 10


       4.     Notices.

               Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed duly given when actually received or if mailed by Federal Express
overnight delivery, with a copy by email. Notices shall be addressed as follows:

              If to OGT:                  Daniel A. Cohen
                                          Walden Macht & Haran LLP
                                          One Battery Park Plaza, 34th Floor
                                          New York, New York 10004
                                          Tel.: (212) 335-2042
                                          Email: dcohen@wmhlaw.com

              If to Recovery:             Daniel A. Cohen
                                          Walden Macht & Haran LLP
                                          One Battery Park Plaza, 34th Floor
                                          New York, New York 10004
                                          Tel.: (212) 335-2042
                                          Email: dcohen@wmhlaw.com

              If to SG:                   John Dellaportas
                                          Emmet, Marvin & Martin, LLP
                                          120 Broadway
                                          New York, NY 10271
                                          Tel: 212-238-3092
                                          Email: jdellaportas@emmetmarvin.com

              With a copy to:             sagigenger@aol.com

              If to TPR:                  John Dellaportas
                                          Emmet, Marvin & Martin, LLP
                                          120 Broadway
                                          New York, NY 10271
                                          Tel: 212-238-3092
                                          Email: jdellaportas@emmetmarvin.com

              With a copy to:             sagigenger@aol.com

              If to MSL:                  Daniel A. Cohen
                                          Walden Macht & Haran LLP
                                          One Battery Park Plaza, 34th Floor
                                          New York, New York 10004
                                          Tel.: (212) 335-2042
                                          Email: dcohen@wmhlaw.com

              With a copy to:             Robin@Internationalinvestments.com



                                                                                REIMSM_000161
                                             4
 19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                  Gengers Inter-Creditor Agreement Pg 6 of 10


               If to MSM:                     Daniel A. Cohen
                                              Walden Macht & Haran LLP
                                              One Battery Park Plaza, 34th Floor
                                              New York, New York 10004
                                              Tel.: (212) 335-2042
                                              Email: dcohen@wmhlaw.com

               With a copy to:                Robin@Internationalinvestmentsltd.com

               If to ESCROW AGENT:            John Dellaportas
                                              Emmet, Marvin & Martin, LLP
                                              120 Broadway
                                              New York, NY 10271
                                              Tel: 212-238-3092
                                              Email: jdellaportas@emmetmarvin.com

                The foregoing addresses may be changed by notice given to the other Parties
entitled to notice or copies thereof in accordance with this section.

       5.      No Implied Responsibilities, Representations or Warranties.

               The responsibilities of the Parties are limited exclusively to the express
obligations set forth under this Agreement.

       6.      Miscellaneous.

              (a)     This Agreement may be executed in counterparts, and all such executed
counterparts shall constitute the same agreement. Signatures to this Agreement and any
amendment hereof delivered electronically via facsimile, .pdf or similar electronic format shall
be deemed an original signature and fully effective as such for all purposes.

               (b)   This Agreement contains all of the terms agreed upon between the Parties
with respect to the subject matter hereof, and all prior agreements, understandings,
representations and statements, oral or written, between the Parties are merged into this
Agreement.

               (c)   This Agreement may not be changed, modified or terminated, except by
an instrument executed by all Parties.

               (d)     This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns.

                 (e)    This Agreement shall be governed by the laws of the State of New York
without giving effect to conflict of laws principles thereof. Any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial Arbitration Rules,
and judgment on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

                                                                                       REIMSM_000162
                                                 5
19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 7 of 10




                                                                     REIMSM_000163
19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 8 of 10




                                                                     REIMSM_000164
19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 9 of 10




                                           MANHATTAN SAFETY COMPANY LTD



                                           By: ______________________________

                                           Name: Robin C. Rodriguez

                                           Title:




                                           MANHATTAN SAFETY MAINE, INC.



                                           By: ______________________________

                                           Name: Robin C. Rodriguez

                                           Title:




                                           EMMET, MARVIN & MARTIN LLP

                                           Solely As Escrow Agent



                                           By: ______________________________

                                           Name:

                                           Title:




                                                                      REIMSM_000165
                                       7
19-10926-tmd Doc#154-1 Filed 10/30/19 Entered 10/30/19 13:45:39 Exhibit 1 - Sagi
                 Gengers Inter-Creditor Agreement Pg 10 of 10




                                            MANHATTAN SAFETY COMPANY LTD


                                            By:

                                            Name:

                                            Title:




                                            MANHATTAN SAFETY MAINE, INC.



                                            By:

                                            Name:

                                            Title:




                                            EMMET, MARVIN & MARTIN LLP

                                            Solely As Escrow Agent



                                            By:      Lit—
                                            Name:            ^elUf>or4x*r'
                                            Title:        Vn«r




                                        7
                                                                        REIMSM_000166
